DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 24 February 2021 has been accepted and entered.
Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive.
With respect to the Applicant’s argument that the combination of Suzuki (US 2017/0090044 A) and KATO (JP 2017/086768 A) fails to disclose the relative depths of the two recessed portions, this argument has been considered and the Examiner respectfully disagrees. While the cited combination does not address the relative depths of the two recessed portions, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
This action is held as Non-Final, as it has been reworded for clarity and portions may be construed as being new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2017/0090044 A1, previously cited), in view of KATO (JP 2017/086768 A).
With respect to claims 1 and 14, Suzuki discloses a radiation imaging apparatus (Fig. 1A/1B, abstract) comprising: a radiation detector arranged to convert a radiation transmitted through an object into an electrical signal (par. [0004]); and a casing arranged to surround the radiation detector, the casing having a rectangular parallelepiped shape (Fig. 1A/1B, includes tapered corners), and including an incident surface that the radiation enters (7a), a back surface opposed to the incident surface (7b), 
While Suzuki does not specify the relative depths of the recessed portions, it would have been obvious to one having ordinary skill in the art to select desired relative sizes of the recessed portions, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Further, it would also have been obvious to one having ordinary skill in the art at the effective filing date to alternatively form recesses in the exterior of the side surfaces, as suggested by KATO (Fig. 4, 8-9, par. [0025]) to provide improved portability (demonstrated in Fig. 7 of KATO).
Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
With respect to claim 3, Suzuki disclose the claimed inclined region inclined to the back surface side (Fig. 2A/2B, see lower left and right corners).
With respect to claim 4, Suzuki discloses wiring connected to the radiation detector (connector, 8). Suzuki discloses this wiring to be in a grip area (10, Fig. 7) rather than on a side surface. It would have been obvious to one having ordinary skill in the art to dispose this wiring portion on an exterior of the housing for ease of accessibility. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, Suzuki discloses means for gripping the housing from any side (Fig. 8, 10a, 10b).
With respect to claims 6 and 12, Suzuki discloses recesses aligned with the center of each side of the housing (Fig. 8, 10a/10c). KATO also discloses recesses aligned with the center of a device (Fig. 8). It appears that in both cases, this corresponds to effective pixel regions of the radiation detector.
With respect to claims 7-10, Suzuki discloses structural portions formed to show a center position in an effective pixel region of the radiation detector (10a1, par. [0039]), wherein the structural portion has a protruding shape (See Fig. 8, 10a1 has a rounded recess, including a protrusion where a user may place a finger). It would have been obvious to substitute a protrusion for an additional recess as a matter of aesthetic design choice, in order to provide a desired form factor for the comfort of a user. 
With respect to claim 11, KATO discloses a recess having a depth of 20 mm to 50 mm (par. [0026]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and KATO, in further view of Kobayashi (US 2013/0051531 A1, previously cited).
With respect to claim 13, Suzuki and KATO, as addressed above, are silent with regard to the claimed radio wave transmission window. Kobayashi discloses an electronic cassette for radiation imaging (10) which includes a radio wave radiation window for an antenna used for radio communication with an external control unit (par. [0024], 18, Fig. 3B). It would have been obvious to one having ordinary skill in the art at the effective filing date to incorporate a radio wave transmission window, as suggested by Kobayashi, in order to easily provide wireless control and data communication without the need for additional wire connections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	31 March 2021